DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
          The claim recites “kinematic relation that is in effect” and “determining a new kinematic relation”, but the original disclosure does not provide any detail as to what specific this kinematic relation looks like, how to arrive at the kinematic relation and how to determine a new kinematic relation (particularly given that the original kinematic relation is not specifically known) other than generally describing the kinematic relation as something that employs equations and tables that relates the position of the actuators and orientation of the heliostat (e.g. page 1, lines 17-25). In other words, there is no specific mathematical equation or table discussed anywhere in the original disclosure that identifies as the kinematic relation that is in effect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burton, US-PGPUB 2013/0284162 (hereinafter Burton) in view of Reznik, US-PGPUB 2011/0000478 (hereinafter Reznik) (cited by the Applicant)

Regarding Claims 1 and 16. Burton discloses a calibration method for heliostats (Abstract), each heliostat comprising a reflective element, an actuator, a sensor defining a position of the actuator and a kinematic relation that is in effect for the heliostat (Figs. 1-5; Paragraphs [0070]; [0073]; [0078]; [0084]) the method comprises for each heliostat the steps of:

carrying out at least a search to visualize at least a reference object with a known location by means of an artificial vision device (Fig. 4, camera 35; Paragraph [0070], receiver has an aperture 13 that defines the primary target; Fig. 3, [0073], rectangular shaped secondary target 30)

recognizing the reference object searched (Paragraph [0086]; [0090], recognizing the different shapes of the primary and secondary targets, and their different placement on 19, 31, 31);

carrying out a capture of the reference object for each search, the capture comprising a taking of an image visualized by the artificial vision device in which the reference object appears and a reading of a value of the sensor (Paragraphs; [0086]-[0088]; Fig. 17, Fig. 18, 13, 30; shifting the angular position to desired angle)

collecting and storing data of the taking and the reading (Paragraph [0086]); comparing the value of the sensor of the capture with a value of the sensor according to the Fig. 17, comparison via the flux image, where the geometric centre and the centre being compared has associated angular values)

establishing an error for each capture according to differences between the value of the sensor of the capture and the value according to the kinematic relation that is in effect (Paragraph [0088], offset) and determining a new kinematic relation that minimises the error (Fig. 17; Paragraph [0086]; [0088]-[0089]; [0091], angular adjustment to resolve offset in closed loop control), wherein the reference object is fixed at the known location relative to the earth (Fig. 3, primary and secondary targets)

Burton does not disclose an artificial vision device arranged in a fixed manner to the heliostat, while displacing the artificial vision device is displaced together with the reflective element for the heliostat.

Reznik discloses a heliostat with a camera rigidly attached or integrally incorporated into the mirror of the heliostat, while displacing the artificial vision device together with the reflective element for the heliostat ([0025], digital camera integrally incorporate into the mirror of the heliostat; Paragraphs [0006]-[0009], to increase tracking accuracy)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Reznik in Burton and have a heliostat with a camera rigidly attached or integrally incorporated into the mirror of the heliostat, while 

          Regarding Claim 2. Reznik discloses the artificial vision device are arranged at back face of the reflective element, at front face of the reflective element, between the back face and the front face of the reflective element or at a lateral side of the reflective element (Fig. 1A)

          Regarding Claim 3. Burton discloses the reference object comprises identifying characteristics for being visualized, recognized and captured unequivocally (Paragraph [0070], aperture defining the primary target or the secondary target defined by the rectangular shaped, placed in different positions on the supporting structure shown in Fig. 3)

          Regarding Claim 4. Burton discloses the location of the reference object is determined according to a pixel contained in a shape fitted along an outer contour of the identifying characteristics (Figs. 17 and 18, S1 and S2)

          Regarding Claim 5. Burton discloses the reference object is natural or artificial (Fig. 3, 13; Paragraph [0070])

          Regarding Claim 6. Burton discloses the reference object is mobile or stationary (Fig. 3, 13; Paragraph [0070])

          Regarding Claim 7. Burton discloses the search is carried out according to the reference object being previously selected or according to an outwards spiral motion (Fig. 3, 13; Paragraph [0070])

          Regarding Claim 8. Burton discloses by means of a further artificial vision device with a precisely known location reflection of the reference object is visualized in the reflective element of the heliostat, a bisector between a vector from the further artificial vision device to the reflective element and a vector from the reference object reflected to the reflective element is determined and comprises establishing a relation between the bisector and focusing direction of the artificial vision device (Fig. 4)

          Regarding Claim 9. Burton discloses the search of the reference object is carried out by changing the orientation of the heliostat until the real location pixel of the reference object corresponds to a specific pixel of the images (Paragraph [0085]-[0088]; [0094]; Figs. 17, 18)

          Regarding Claim 10. Burton discloses the search of the reference object is carried out by varying the orientation of the heliostat according to some known set-points, based on the kinematic relation that is in effect and the reference object searched (Paragraph [0085]-[0088]; [0094]; Fig. 18)

Regarding Claim 11. Burton discloses the search is carried out at least twice visualizing one or more of the reference object with orientation of the heliostat being varied for each capture (Paragraphs [0086]-[0088], visualizing primary and secondary targets)

          Regarding Claim 12. Burton discloses after carrying out the search once, an offset value for the actuator is updated (Paragraph [0085]-[0088]; [0094]; Fig. 18)

          Regarding Claim 13. Burton discloses repeating the calibration in a closed loop (Fig. 18). Although Burton does not explicitly disclose after carrying out the search at least three times, the new kinematic relation is completely determined, it would have been obvious to carry out the search at least three times, absent criticality, depending on the designer’s design criteria and the level of calibration accuracy desired.

          Regarding Claim 14. Although Reznik discloses only one camera (Fig. 1A), it would have been obvious to have more than one of the artificial vision device arranged in a fixed manner to the heliostat, absent criticality, to account for any inaccuracy or malfunctioning of any one of the artificial vision device, as well as to provide additional information that would increase the accuracy of the calibration.

          Regarding Claim 15. Although Reznik only discloses one artificial vision device, arranged in a fixed manner to a facet of the heliostat (Fig. 1A), it would have been obvious to have each of the artificial vision devices arranged in the same manner, so as 

          Regarding Claim17. Burton discloses the step of determining the new kinematic relation is performed based on a determination of a plurality of error values from a plurality of comparisons between a plurality of actual values and corresponding calculated values (Paragraph [0089], repetition of the process; [0091], calibration measurements for each heliostat and offsets and geometry errors)

          Regarding Claim 21. Reznick discloses the reference object is an artificial object (Paragraph [0025], sun or other radiation source; Paragraph [0038], using intense light source instead of sun)

          Regarding Claim 22. Reznick discloses the reference object is an artificial light source (Paragraph [0025], sun or other radiation source; Paragraph [0038], using intense light source instead of sun)

          Regarding Claim 23. Burton discloses additional artificial reference objects used in the calibration method, wherein each of the additional artificial reference objects has a respective known location that is fixed relative to the earth (Paragraph [0094], primary and secondary targets)

Regarding Claim 24. Reznik discloses the calibration method is carried out at night (Paragraph [0025], sun or other radiation source; Paragraph [0038], using intense light source instead of sun)

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
Applicant argues about control looping.
          In Response, the Examiner respectfully disagrees. Foremost, the Applicant continues to discuss the issue related to “control looping” of the prior arts and the present invention, but as had been stated before, feedback or control loop is not claimed. As such, the Applicant’s argument is moot with respect to this issue. Applicant is reminded that the argument should be directed to what is claimed, and not what is in the Original Disclosure (see In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims). Additionally, the Examiner will no longer respond to the Applicant argument with respect to this issue.
8.          Applicant also argues that notably the method of the present invention does not reflect light onto any target. Rather, the camera points directly at the defined reference object.
      In Response, the Examiner respectfully states that the claim does not recite that the image of the reference object cannot be captured from the reflection; rather, it generally claims carrying out a capture of the reference object comprising a taking of an 
9.     Applicant argues that thousands of heliostats can be calibrated in a single night, mode of operation different, etc. 
          In Response, the Examiner states that the claimed invention does not recite any number of heliostats that can be calibrated in any given time, including a single night, nor does it suggest any number, nor does it recite that heliostats can be calibrated at once or in parallel, etc. Rather, the claim broadly recites taking an image of the reference object, finding any error and determining a new kinematic relation that minimizes the error. Applicant is reminded that the test of obviousness is what the combined teachings of those references would have suggested to one of ordinary skill in the art, and not whether the prior arts together would technically work or not (see In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981), “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…rather, the test if what the combined teachings of those references would have suggested to those of ordinary skill in the art.”)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865